Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 31 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, the end of line 4, the period needs to be changed to a comma and a period needs to be added to the end of line 5, after the conditional statement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for basically two or three regions having specific function(s) of focusing at different distances, does not reasonably provide enablement for “a plurality of regions” which includes unlimited regions in its scope. Further the specification does not provide enablement for a plurality of regions with “different optical characteristics,” which scope would encompass optical aspects other than specific focusing functions as described, which are not taught in the disclosure. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Also, with respect to claim 2, for example, at line 2, the phrase “plurality of lenses,” the specification and drawings are clear as to the eleven lenses or so, but the disclosure is not enabling for open ended “plurality” of lenses as claimed, i.e. unlimited lenses.

Claim Rejections - 35 USC § 112-Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the claimed invention as noted in claim 1, it is noted that for example in claim 1, there are “a plurality of regions with different optical characteristics,” which is considered to be confusing due to the open-endedness of possible combination of many regions and multiple optical characteristics. The scope of the claimed invention is not definable, and is therefore indefinite. Then in claim 2, now the recited phrase adds “a plurality of lenses,” which is another open-ended limitation that does not help to define the scope of the claimed invention. With respect to claim 7, there is recited “wherein the plurality of regions include aspherical surfaces with a same radius of curvature,” it is unclear how this feature would be accomplished. Since all of the dependent claims are at least dependent on claim 1, then claims 2-18 are also considered to be indefinite, for failing to provide a concise and clear defined scope for the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-18, as far as these claims are understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al (WO 2008/029657 A1).
*****Please note that the following claim rejections are primarily taken from the English translation of the written opinion for the related PCT application, that is because the reference to Hoshino et al (Assignee: Brother IND LTD) is not in English.******
With respect to claim 1, Hoshino et al disclose the claimed invention (as noted for example in Figures 8, 11-19; paragraphs [0062], [0068], [0071, [0072]), an optical system (130) having at least one lens (Figure 13), wherein the at least one lens comprises a first lens (115, 118, 119), through an eccentric part of the first lens with respect to an optical axis (Figure 11; and implicitly in Figure 13 considering the position pf element 112), a light beam for forming an image passing eccentrically with respect to the optical axis, and at least one surface of the first lens (for example on the reduction side surface of lens 118) includes a plurality of regions with different optical characteristics (please note Figures 12 and 13) that are switched by rotating the first lens about the optical axis as an axis of rotation (please note for example in Figures 11-15; and in paragraphs [0062], [0068], [0071] and [0072]).

With respect to claim 2, the optical system according to claim 1, comprising a plurality of lenses (lenses in Hoshino et al are not labeled, but are clearly evident in Figure 13, for example) disposed along a common optical axis (19) and the plurality of lenses include the first lens. Please note in Figure 13.

With respect to claim 3, the optical system according to claim 1, wherein the plurality of regions (for example noted in lens element 118) include a first region for forming an image at a near distance and a second region for forming an image at a far distance. Please note in Figures 12, 13 and 15.

With respect to claim 4, the optical system according to claim 3, comprising at least one focus adjusting lens (for example lenses 115,118 and 119) that moves along the optical axis to adjust focus and that includes the first lens (note for example in lens 118).

With respect to claim 5, the optical system according to claim 3, wherein the first lens (118) is a lens that does not move along the optical axis to adjust focus. Note for example in Figure 13

With respect to claim 6, the optical system according to claim 1, wherein the at least one surface (for example in Figure 13, lens 118) includes regions that are rotationally asymmetric.

With respect to claim 7, the optical system according to claim 1, wherein the plurality of regions (as noted for example on lens 118 in Figure 13), include aspherical surfaces with a same radius of curvature.



With respect to claim 9, the optical system according to claim 1, wherein the plurality of regions (for example in Figure 13, lens 118) are regions that do not straddle the optical axis. Note for example in Figures 11-13.

With respect to claim 10, the optical system according to claim 1, wherein the at least one surface (as noted for example in Figure 13, lens 115) includes a shared region that straddles the optical axis and is passed by the light beam together with any one of the plurality of regions. Also note for example in Figures 8.

With respect to claim 11, the optical system according to claim 1, wherein the at least one surface (as noted for example in Figure 13, lens 115) includes a third region that is located about the optical axis and commonly used for forming an image at a near distance and at a far distance. Also note for example in Figure 8.

With respect to claim 12, the optical system according to claim 1, wherein a ratio to an area SAO of the at least one surface (as noted for example in Figures 11-13), of an area SA1 of a part of the surface through which the light beam passes eccentrically satisfies the following condition, 0.25 < SA1/SA0 < 0.7. Please note for example in 

With respect to claim 13, the optical system according to claim 1, wherein another surface of the first lens (as noted for example lens 119) is flat. Please note for example in Figures 11-13.

With respect to claim 14, the optical system according to claim 2, wherein the plurality of lenses (as noted for example in Figures 11 and 13) include a first subsystem (3) that forms a first intermediate image. Please note for example in Figure 11.

With respect to claim 16, the optical system according to claim 1, further comprising a driving unit (133/134; and corresponding description of Figure 13) that rotationally drives the first lens (as noted for example in Figures 13; lens 118).

With respect to claims 17 and 18, a projector comprising: the optical system according to claim 1; and an image unit that outputs an image to be projected by the optical system; and an image pickup apparatus comprising: the optical system according to claim 1; and a unit that picks up an image formed by the optical system.. Please note in Figures 14-16.

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (WO 2008/029657 A1) in view of Yatsu et al (U.S. Patent Pub. 2011/0299049 A1).
With respect to claim 15, Hoshino et al disclose the claimed invention as explained and described above the optical system according to claim 14, wherein Hoshino et al disclose the plurality of lenses (as noted for example in Figures 11 and 13) include a second subsystem (Hoshino et al element 2) that forms the first intermediate image into a second intermediate image. However, Hoshino et al does not provide for  the optical system further comprising a second optical system that forms the second intermediate image into a final image. Yatsu et al depicts this further arrangement for a projection system, as noted for example in Figures 2 and 3, wherein the second optical system includes mirror 13. Depending on where the projection system is to be utilized, it is sometimes preferred to project by a second optical system to shorten the projection length of the entire system as a whole. Therefore it would have been obvious to one of ordinary skill in the art to know how to shorten the projection system of Hoshino et al, by utilizing the mirror of Yatsu et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872